Citation Nr: 1445044	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-21 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1942 to September 1945. The Veteran died in December 2009, and the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied the benefit sought on appeal.

In a December 2012 decision, the Board denied the appellant's claim of entitlement to service connection for cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (the Court), and in December 2013, the Court vacated the Board's 2012 decision and remanded the issue to the Board for compliance with the directives contained therein.

In August 2014, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  A VHA advisory opinion report was received in September 2014.  Although the appellant has not been notified of the receipt of the VHA opinion, given the favorable decision below, the appellant is not prejudiced by the Board's determination at this time. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The death certificate indicates the Veteran died in December 2009 at age 88; the immediate cause of death was sepsis due to dementia with hypertension and decubitus ulcers listed as significant conditions contributing to death but not resulting in the underlying cause of death. 

2.  At the time of his death, the Veteran was service connected for the following:  posttraumatic stress disorder (PTSD) rated as 30 percent disabling; bilateral hearing loss rated as 30 percent disabling; and tinnitus rated as 10 percent disabling. 

3.  Resolving reasonable doubt in the appellant's favor, based on a review of all the evidence on file, it is likely that the Veteran's service-connected PTSD materially contributed to dementia, which was the immediate cause of his death in December 2009. 


CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the claim for service connection for the Veteran's cause of death without detriment to the due process rights of the appellant. 

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be established for the cause of a veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Accordingly, service connection for the cause of a veteran's death may be demonstrated by a showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

As indicated above, the appellant in this case is the Veteran's widow.  The appellant seeks service connection for the cause of the Veteran's death.  She essentially contends that the Veteran's PTSD aggravated his dementia and hypertension that caused his death, so therefore PTSD contributed substantially or materially to his death.  She further contends that the severity of the Veteran's PTSD may have reduced his opportunity to receive medical care in a nursing home facility, and ultimately lead to his demise.  In support of her claim, the appellant has submitted medical literature that notes the symptoms of dementia can be exacerbated by stress. 

The Veteran served in the United States Army from September 1942 to September 1945.  In December 2009, according to the death certificate of record, the Veteran death was caused by sepsis due to dementia.  Decubitus ulcers and hypertension were listed as significant conditions contributing to his death, but did not ultimately result in his underlying cause of death.  The death certificate indicated that no autopsy was performed.  

At the time of his death, the Veteran was service connected for PTSD, rated as 30 percent disabling; service connected for bilateral hearing loss, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling. 

After a review of all the evidence of record, granting the appellant the benefit of the doubt, the Board finds there is competent medical evidence of record to support a finding that the Veteran's service-connected PTSD substantially or materially contributed to the Veteran's death. 

VA treatment records associated with the claims file show treatment for PTSD, dementia, prostate cancer, degenerative arthritis, seizure disorder, and hypertension.   None of the VA treatment records specifically address whether the Veteran's PTSD caused or aggravated his dementia or hypertension.  However, a January 2009 VA treatment record does suggest that the Veteran's mental health, to include his PTSD disability, worsened in the year prior to his death.  The January 2009 VA treatment records show that the appellant had brought the Veteran to the emergency department due to deterioration in his mental status.  She reported that the Veteran had been more aggressive than his baseline mental status which included no orientation to person or place, and he had no memory of recent events.  The appellant further reported that the Veteran had threatened her with a revolver and had the intention to shoot her.  The Veteran was hospitalized for four days and his psychiatric medications were adjusted.  The medical record suggests that the Veteran's PTSD disability worsened in the year prior to his death. 

The record also contains a September 2014 VHA medical expert opinion report from a VA psychiatrist.  In that report, the VA psychiatrist concluded that it was at least as likely as not that the Veteran's PTSD aggravated his dementia beyond the natural progression of the disease and materially contributed to his death.  The VA psychiatrist supported this medical conclusion by noting a review of the claims folder as well as a review of the applicable medical literature.  The VA psychiatrist specifically noted that PTSD is an anxiety disorder, and as such, is a stress related disorder that can facilitate chronic inflammation and lead to an increased risk of cognitive decline, especially in patients with dementia.  She further noted that patients with PTSD can receive less optimal care in nursing homes where medical providers do not recognize the patient's triggers that exacerbate his PTSD symptoms. The 2014 VA psychiatrist concludes that it was at least as likely as not that the severity of the Veteran's PTSD aggravated his dementia beyond the natural progression of his disease as well as reduced his opportunity to receive medical care in a nursing facility, and ultimately resulted in his death. 

The Board acknowledges that the record also contains VA medical opinions that weigh against the appellant's contention that the Veteran's PTSD materially contributed to the cause of his death in December 2009.  However, neither of the previous VA medical opinions adequately addressed the matter on appeal.  In this regard, in an August 2011 VA medical opinion report, the VA examiner failed to provide a sufficient rationale statement in support of the medical conclusion that the Veteran's PTSD did not cause or contribute to the causes of his death or compromise his ability to receive medical treatment at a nursing care facility.  Moreover, the August 2011 VA examiner was unable to address the medical text submitted by the appellant to suggest that stress can exacerbate dementia.  Also, in an August 2012 Veterans Health Administration (VHA) medical opinion report, the VHA examiner failed to address whether the Veteran's PTSD disability aggravated his dementia and ultimately contributed to his death.  See December 2013 Court memorandum decision. 

The Board believes that the 2014 VA psychiatrist has provided an adequate medical opinion on the question of aggravation, which was previously lacking the 2011 and 2012 VA medical opinions.  The Board finds that the evidence found within the claims file, when viewed in the light most favorable to the appellant, likely demonstrates that the Veteran's service-connected PTSD materially contributed to his dementia, which lead to his death.  

Thus, the Board finds that a reasonable doubt exists as to the relationship between the Veteran's service-connected PTSD and his death, and this doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Therefore, the Board finds that it is at least as likely as not that the Veteran's PTSD, at the very least, contributed to the cause of the Veteran's death from sepsis due to dementia.  As such, service connection for cause of death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312. 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


